.   .




                                          GENERAL
                           OFTEXAS



                               December 1,   1969


    Honorable Joe Resweber         Opinion No. M-525
    County Attorney
    Harris County Courthouse        Re:   Status of the duties and
    Houston, Texas 77002                  responsibilities of the Judge
                                          of Juvenile Court No. 2 in
                                          relation to the Juvenile
    Dear Mr. Resweber:                    Hoard, Harris County.

         We are in receipt of your letter in which you ask the
    following two questions:

            "1. Is the Judge of Juvenile Court No.
         2 of Harris County a member of,the Juvenile
         Board of said County?

            "2. What are the rights, duties and
         obligations of Juvenile Court No. 2 concern-
         ing the Chief Juvenile Officer and what
         rights, duties and obligations does the
         judge of this court have on matters before
         the Juvenile Board?"

         Your questions originate through the creation of Juvenile
    Court No. 2 of Harris County by Senate Bill No. 295, Acts
    61st Legislature, Regular Session, 1969, Chapter 673, page
    1981, which is silent regarding membership on the Juvenile
    Board of Harris County or participation in the Board's
    meetings and decisions.

         The Harris County Juvenile Board was created by,virtue
    of Article 5139VV, Vernon's Civil Statutes, which reads
    in part:

            "Section 1. The Juvenile Board of Harris
         County is established.

            'Set, 2. The juvenile board consists of
         the county judge, the judge of the juvenile
         court, and the judges of the courts of domestic
         relations of Harris County, and a district
         judge appointed by majority vote of the
         district judges of Harris County.



                               -2500-
Honorable Joe Resweber, Page 2, (M-525    )



        "Sec. 3.   * * *

        "Sec. 4,   * * *

       "Sec. 5.
          " (a) * * *
          " (b) ***
          "(c) At the request of the judge of the
    juvenile court, the juvenile board shall investigate
    the operations of the probation department and the
    county institutions for the care of neglected, de-
    pendent, and delinquent children. . . e

       "Sec. 6. The office of Chief Juvenile Probation
    Office of Harris County is established.

       "Sec. 7. The judge of the juvenile court shall
    appoint the chief probation officer. The appoint-
    ment is subject to the approval of the juvenile
    board. The judge may remove the chief juvenile
    probation officer at any time subject to the
    approval of the Juvenile Board."

S.B. 295 provides, in part, as follows:

       "Section 1. The juvenile Courts No. 2 and
    No. 3 of Harris County are established. e . .

        "Sec. 2.   ***

       "Sec. 3. The offices of judge of the Juvenile
    Court of Harris County No. 2 and the judge of
    the Juvenile Court of Harris County No. 3 are
    established.

        "Sec. 4.   * * *

        "Sec. 5.   * * *

       "Sec. 6. The governor, with the advice and
    consent of the Senate, shall appoint the first
    judges of the Juvenile Courts No. 2 and No. 3.
    The appointee to the Juvenile Court No. 2 shall
    take office on September 1, 1969, and the
    appointee to the Juvenile Court No. 3 shall
    take office on January 1, 1971, Then appointees
    serve until the next general election and
    until a successor is duly elected and
    qualified,  * * *It


                           -2501-
.      -




    Honorable Joe Resweber, Page 3, (M-525   )



          From a reading of Article 5139W, Senate Bill No.
    295, and the history of these articles, it appears that
    they are in para materia and may be considered as one
    general subject although passed at different times in
    different sessions of the-legislature, 53 Tex. Jur. 2d
    280, Statutes, Sec. 186; Attorney General's Opinion No.
    M-287 (1968); Duval Corp. v. Sadler, 407 S.W.Zd 493
     (Tex. Sup, 196ii). The Legislative history of the juvenile
    court system in Harris County indicates that at the time
    of passage of Article 5139W, which created the juvenile
    board of Harris County, only one juvenile court existed.

         At all times subsequent to its enactment, an act
    should be given the same meaning that it had at the time
    of passage; Townsend v. Terrell; 118 Tex. 463, 16 S.W.2d
1063 (1929). Chanced conditions. however. mav allow the
    courts to interpret that statute-to give effect to the in-
    tent of the Legislature as applied to the change. Wheeler v.
    Wheeler, 76 Tex. 489, 13 S.W. 305 (1890). It is also the
    duty of a court in construing a statute to make it work-
    able and to harmonize the language used. Bailey v. State,
    284 S.W. 574 (Tex. Grim, 1926). And further, Section 4
    of Article 10, R.C,S. states the following statutory rule
    of construction:



           "4. The singular and plural number shall each
           include the other, unless otherwise expressly
           provided."

         Article 10 (former Art. 5502, R.C.S. 1911) requires
    that a word in the sinaular also includes the ulural of
    that word, e.g., "railroad" encompasses "railroads.'
    International-Great Northern R. Co. v. Railroad Commission
    of Texas, 281 S.W. 1084 (Tex. Civ. App. 1926, error ref.);
    cert. den., 275 U.S. 503, 48 S. Ct. 155, 72 L. Ed. 395.

         It is our opinion that the word "judge" wherever
    used in Article 5139W encompasses the plural word,
    "judges," when used in reference to the judge of the
    juvenile court of Harris County.   It is evident that
    the intent of the Legislature in providing for member-
    ship on the Juvenile Board of Harris County was to
    include all judges of courts primarily responsibile
    or concerned with children and domestic relations.
    The rights, duties and obligations of the judges of
    all juvenile courts in Harris County sitting upon the
    Juvenile Board would be coextensive and equal, when


                              -2502-
Honorable Joe Resweber, Page 4, (~-525   )



tried under the right Legislative "intendment," Headless v.
Fryer, 208 S.W. 213 (Tex. Civ. App. 1919, writ dismissed).

     Consequently, the juvenile board of Harris County
is composed of the judges of the juvenile courts. The
appointment and removal of the chief juvenile probation
officer is made by the judges of the juvenile courts,
subject to the approval of the board: at the request of
the judges of the juvenile courts the board shall make
investigations.

                           SUMMARY

        The judge of Juvenile Court NO, 2 is a
     member of the juvenile board of Harris County,
     Texas, and the rights, duties, and obligations
     of the judges of Juvenile Court No. 2 are co-
     extensive and equal to that of the judge of
     Juvenile Court No. 1 of HarriACounty,  Texas.




                                        C. MARTIN
                                     ey General of Texas

Prepared by Bennie W. Bock, II
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman

Sarah E. Phillips
Louis Neumann
R. D. Green
Bill Corbusier

MEADE F. GRIFFIN
Staff Legal Assistant

NOIA WHITE
First Assistant




                         -2503-